Citation Nr: 0333722	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-18 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for enlarged cervical 
lymph nodes with surgical scars, including entitlement based 
on herbicide exposure.  

3.  Entitlement to an effective date earlier than September 
28, 1998, for a 50 percent rating for residuals of a gunshot 
wound to the left temporal area with retained metallic 
foreign bodies and migraine headaches.  



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from January 1969 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of April 2002 and October 
2002 by the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
determinations, denied, respectively, service connection for 
hypertension secondary to service-connected diabetes mellitus 
and service connection for enlarged cervical lymph nodes due 
to exposure to herbicides.  

In March 2003, while the appeal as to the above issues was 
still pending, the RO denied an effective date earlier than 
September 28, 1998, for residuals of a gunshot wound to the 
left temporal area with retained metallic foreign bodies and 
migraine headaches.  In April 2003 the veteran submitted to 
the RO a notice of disagreement with this decision.  
Consequently, the issue will be addressed in the remand 
portion of this decision in accordance with the requirements 
of Manlincon v. West, 12 Vet. App. 238 (1999).  

Through much of the period covered by the above claims the 
veteran's representative of record was R. Edward Bates, 
attorney at law.  In February 2003 Mr. Bates advised the RO 
that he no longer represented the veteran.  The RO promptly 
advised the veteran that there was no record of an 
appointment of a service organization or representative to 
assist him in his claim and offered him an opportunity to 
designate a service organization or representative.  No 
response from the veteran was received.  


REMAND

Following review of the claims file, the Board finds that, 
for the reasons that follow, additional RO actions are 
necessary before the issues on appeal may be reviewed by the 
Board.  

Adequacy of VCAA notices 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period specified in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
reached a conclusion similar to that stated in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9) which held that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

Pursuant to the VCAA, the RO sent the veteran letters dated 
in March 2002 and July 2002 to provide the notice required by 
the new law as to the hypertension and lymph node issues, 
respectively.  However, the letters specified a 30-day reply 
period and did not clearly explain that further adjudication 
of the claims must be deferred until the full year allowed by 
statute had expired unless the veteran stated that he has no 
further evidence to submit or expressed a desire for the 
appeal to be forwarded to the Board.  

Therefore, since the case is being remanded for additional 
development involving another issue, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, the law allows him a full 
year in which to respond to a VCAA notice.  

Development of the evidence - service connection for enlarged 
cervical lymph nodes

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The actions set forth 
herein are not necessarily all-inclusive.  It remains the 
RO's responsibility to ensure that the notification and 
development required by the VCAA are undertaken in this case.  

Rules of law pertaining specifically to claims of service 
connection for disabilities due to exposure to herbicide 
agents are applicable in this case.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, a number of specified diseases will be 
presumed to be service connected if shown to have been 
manifest within specified time periods after discharge from 
service, even though there is no record of such disease 
during service.  

The Secretary of Veterans Affairs (Secretary) announced in 
the Federal Register on January 4, 1994, that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam was not warranted for any condition "for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).  
However, the United States Court of Appeals for the Federal 
Circuit (Court of Appeals) subsequently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (1994).

Since enlarged cervical lymph nodes are not an enumerated 
disease for which service connection can be established under 
any presumption, the veteran's claim for direct service 
connection must be fully developed.  The Board finds that the 
record contains no medical opinion as to the existence of a 
nexus between the 


cervical lymph nodes that were biopsied in 2002 and the 
veteran's presumed exposure to herbicides in service, and 
that a current VA examination should be performed to obtain 
such an opinion.  

Earlier effective date for 50 percent rating for gunshot 
wound residuals - effect of Manlincon ruling  

The United States Court of Appeals for Veterans Claims 
(Court) has directed that where a claimant has submitted a 
timely notice of disagreement and the RO has not subsequently 
issued a statement of the case addressing the issue or issues 
raised, the Board must remand such issue or issues to the RO 
for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238, 340-41 (1999); see also Pond v. West, 
12 Vet. App. 341, 347 (1999); Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996).  

The veteran is therefore entitled to issuance of an original 
statement of the case on the merits of the issue of 
entitlement to an effective date earlier than September 28, 
1998, for a 50 percent rating for residuals of a gunshot 
wound to the left temporal area with retained metallic 
foreign bodies and migraine headaches.  After issuance of the 
statement of the case, he must be afforded an opportunity to 
perfect his appeal to the Board if he so desires.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.303 
(2003); Buckley v. West, 12 Vet. App. 76 (1998), 
Tablazon v. Brown, 8 Vet. App. 359 (1995).  However, after 
the statement of the case is issued, the issue should be 
returned to the Board only if it is in fact perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should review the claims file 
and ensure that all VCAA notice and duty 
to assist obligations have 


been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to ascertain the etiology of 
enlarged cervical lymph nodes.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  The 
examiner is free to request any 
additional consultations deemed 
necessary.  It is essential that the 
claims folder be provided to the examiner 
for review of pertinent documents in 
conjunction with the examination.  

On the basis of a careful review of the 
record and current examination findings, 
the examiner should address the following 
and explain the basis for the conclusions 
reached:  

The examiner should express an 
opinion as to whether it is at 
least as likely as not that 
enlarged cervical lymph nodes 
are related to service, to 
include exposure to herbicides 
in service.  


3.  The RO should process the issue of 
entitlement to an effective date earlier 
than September 28, 1998, for a 50 percent 
rating for residuals of a gunshot wound 
to the left temporal area with retained 
metallic foreign bodies and migraine 
headaches, beginning with the issuance of 


an original statement of the case as to 
this issue.  The veteran should also be 
specifically advised of the requirement 
that if he wishes to complete his appeal 
as to this issue, a timely substantive 
appeal must be filed.  

4.  The RO should then readjudicate the 
other issues on appeal.  If any 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran should 
be given a reasonable period of time for 
reply.  

Thereafter, the remanded issues should be returned to the 
Board for further review, if in order.  The issue of 
entitlement to an earlier effective date for a 50 percent 
rating for gunshot wound residuals will not be subject to 
further Board review unless a timely substantive appeal as to 
that issue is received.  

No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to satisfy the 
requirements of the law and obtain additional information.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


